 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of the
8th day of November, 2006 by and between Jack Weinstein (the “Employee”), and
Catalyst Pharmaceutical Partners, Inc., a Delaware corporation (the “Company”).
     WHEREAS, the Company desires to continue to employ the Employee and the
Employee wishes to perform services for the Company pursuant to the terms of
this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained, herein, and intending to be legally bound, the parties, subject to
the terms and conditions set forth herein, agree as follows:

1.   Employment and Term. The Company hereby employs the Employee, and the
Employee hereby accepts employment with the Company, as the Vice President,
Treasurer and Chief Financial Officer (such position, referred to herein as the
Employee’s “Position”) for a period commencing on the closing date of the
Company’s initial public offering, as contemplated by the Company’s Registration
Statement on Form S-1 (File No. 333-136039) (the “Effective Date”) and
continuing until the earlier of: (a) the second anniversary of the Effective
Date, or (b) termination of the Employee in accordance with Section 7 of this
Agreement (the “Term”). On the second Anniversary of the Effective Date, unless
this Agreement is renewed by written agreement between the Company and the
Employee, the Employee will become an “at will” employee and his employment may
be terminated at any time, for any reason or no reason, with or without Cause,
by him or by the Company; provided, however, that if the Employee’s employment
is terminated without Cause or for Good Reason following such non-renewal, then,
subject to the provisions of Section 7.5 or Section 7.6 of this Agreement (as
applicable), the Company will continue to pay to the Employee his then current
Base Salary for the twelve (12) month period following such date of termination.
This Agreement supercedes the Consulting Agreement between the parties hereto
dated effective October 1, 2004, as amended. Such agreement shall be of no
further force or effect as of the Effective Date.   2.   Duties and
Responsibilities.

  2.1.   Generally. During the Term, Employee hereby agrees to serve the Company
faithfully and to the best of his ability and shall devote his full time,
attention, skill and efforts to the performance of the duties: (i) as shall be
specified and designated from time-to-time by the Board; and (ii) customarily
performed by the Chief Financial Officer of a business of the size and nature
similar to that of the Company. During the Term, Employee shall report directly
to the Chief Executive Officer of the Company.     2.2.   Travel Obligations.
Employee acknowledges that his Position will require travel from time-to-time
for Company business, including travel on a regular basis to the Company’s
headquarters in Coral Gables, Florida.

1



--------------------------------------------------------------------------------



 



  2.3.   Primary Location. Employee’s business location of record shall be at a
Company office to be established following the Effective Date in Bergen County,
New Jersey.

3.   Other Business Activities. During the Term, the Employee will not, without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, directly or indirectly engage in any other business
activity or pursuit whatsoever, except such activities in connection with any
charitable or civic activities or serving as an executor, trustee or in other
similar fiduciary capacity as do not interfere with his performance of his
responsibilities and obligations pursuant to this Agreement.   4.   Compensation

  4.1.   Base Salary. The Company shall pay the Employee, and the Employee
hereby agrees to accept, as compensation for all services rendered by Employee
in any capacity under this Agreement or otherwise in consideration for the
covenants referenced in Section 5 of this Agreement, base salary at the annual
rate of Two Hundred Thousand Dollars ($200,000) less applicable withholding (as
the same may hereafter be adjusted, the “Base Salary”). Base Salary shall be
paid in accordance with the Company’s payroll practices in effect from
time-to-time. The Board (or any committee of the Board charged with that
responsibility) shall review the performance of Employee annually, on or about
the anniversary of the Effective Date and make such appropriate adjustments to
the Employee’s Base Salary in their discretion, as they may determine.     4.2.
  Annual Bonus Program. For each calendar year of the Agreement, Employee will
be eligible to participate in any annual bonus programs (the “Annual Bonus”)
established by the Board from time-to-time for the benefit of Company
management, in each case to the extent Employee is eligible under the terms of
such annual bonus program.     4.3.   Benefits and Expenses. The Employee shall
be eligible to participate in the benefit plans and programs (including without
limitation, the sick leave, holidays and retirement plans or programs) that are
available to other employees of the Company generally on the same terms as such
other employees (excluding any equity-based compensation plan, program or
policy), in each case to the extent that the Employee is eligible under the
terms of such plans or programs. Employee shall be eligible for expense
allowances and/or reimbursements for reasonable expenses incurred in connection
with the performance of his duties hereunder as are consistent with the
Company’s usual practice and policies with respect to such allowances and
reimbursements.     4.4.   Vacation. In addition to paid holidays recognized by
the Company from time-to-time, Employee shall be entitled to three calendar
weeks of paid vacation during any calendar year of the Term of this Agreement.
Vacation accrued with respect to any calendar year will be forfeited if Employee
does not take such vacation prior to the last day of such calendar year unless
Employee receives, prior to such last day, written confirmation from the Board
that such vacation will not be forfeited.     4.5.   Withholding. The Base
Salary and all other payments made under this Agreement are inclusive of all
applicable income, social security and other taxes and charges which are

2



--------------------------------------------------------------------------------



 



required by law to be withheld from Employee’s wages by the Company, and which
will be withheld and paid in accordance with applicable law and the Company’s
normal payroll practices.

5.   Confidentiality. Employee agrees that at all times during the term of this
Agreement and after the termination of employment for as long as such
information remains non-public information, Employee shall (i) hold in
confidence and refrain from disclosing to any other party all information,
whether written or oral, tangible or intangible, of a private, secret,
proprietary or confidential nature, of or concerning the Company or any of its
affiliates and their business and operations, and all files, letters, memoranda,
reports, records, computer disks or other computer storage medium, data, models
or any photographic or other tangible materials containing such information
(“Confidential Information”), including without limitation, any sales,
promotional or marketing plans, clinical data or information about the Company’s
product development efforts, programs, techniques, practices or strategies, or
future development plans (including existing and entry into new geographic
and/or product markets), and any customer lists, (ii) use the Confidential
Information solely in connection with his employment with the Company or any of
its affiliates and for no other purpose, (iii) take all precautions necessary to
ensure that the Confidential Information shall not be, or be permitted to be,
shown, copied or disclosed to third parties, without the prior written consent
of the Company or any of its affiliates, and (iv) observe all security policies
implemented by the Company or any of its subsidiaries or affiliates from time to
time with respect to the Confidential Information. In the event that Employee is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, Employee shall provide the Company or any of
its affiliates with prompt notice of such request or order so that the Company
or any of its subsidiaries or affiliates may seek to prevent disclosure. In
addition to the foregoing Employee shall not at any time libel, defame, ridicule
or otherwise disparage the Company.

Employee agrees that all work done in the name of or on behalf of the Company is
deemed the property of the Company pursuant to this Agreement.

6.   Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, the Employee agrees that during the Term
and for a period of one (1) year following the termination of this Agreement in
accordance with Section 7 hereof, Employee shall not, directly or indirectly,

  6.1.   alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor or stockholder of, or lender
to, any company or business, engage in any business which competes, directly or
indirectly, with any business of the Company; provided, however, that the
beneficial ownership of less than one percent (1%) of the shares of stock of any
corporation having a class of equity securities actively traded on a national
securities exchange or over-the-counter market shall not be deemed, in and of
itself, to violate the prohibitions of this section;     6.2.   for any reason,
(i) induce any customer of the Company or any of its affiliates to patronize any
business directly or indirectly in competition with the businesses conducted by
the Company or any of its subsidiaries or affiliates in any market in which

3



--------------------------------------------------------------------------------



 



the Company or any of its affiliates does business; (ii) canvass, solicit or
accept from any customer of the Company or any of its affiliates any such
competitive business; or (iii) request or advise any customer or vendor of the
Company or any of its affiliates to withdraw, curtail or cancel any such
customer’s or vendor’s business with the Company or any of its affiliates; or

  6.3.   for any reason, employ, or knowingly permit any company or business
entity directly or indirectly controlled by him to employ, any person who was
employed by the Company or its affiliates at or within the prior six months, or
in any manner seek to induce any such person to leave his or her employment.

The provisions of this Section shall apply to Employee whether or not Employee’s
employment with the Company has been terminated for Cause or without Cause and
whether or not the Company is required to pay Employee severance benefits.
Notwithstanding the foregoing, if this Agreement expires by its terms at the end
of the Term or if Employee is terminated without Cause, the provisions of this
Section 6 shall apply to Employee only if the Company provides Employee with all
of the severance benefits which it would be obligated to provide him as if the
Employee had been terminated from his employment with the Company without Cause.

7.   Termination. The Employee’s employment hereunder may be terminated during
the Term upon the occurrence of any one of the events described in this
Section 7. Upon termination, the Employee shall be entitled only to such
compensation and benefits as described in this Section 7.

  7.1.   Termination for Disability.

  7.1.1.   In the event of the Disability (as hereinafter defined) of the
Employee, the Employee’s employment may be terminated by the Company by notice
to the Employee.

  7.1.2.   In the event of a termination of the Employee’s employment pursuant
to Section 7.1.1: (i) the Employee will be entitled to receive any accrued and
unpaid Base Salary and Annual Bonus through the date of such termination (and
reimbursement for expenses, in accordance with Section 4.3, incurred prior to
the termination of employment), including without limitation, payment prescribed
under any disability plan or arrangement in which he is a participant or to
which he is a party in his capacity as an employee of the Company; (ii) the
Company shall continue to pay Employee his Base Salary at the time of the
Disability for a period of one (1) year following such Disability, such payments
to be made in accordance with normal payroll practices, except that such
payments may be reduced or eliminated by the amount paid with respect to such
Disability by any disability insurance policy that the Company may purchase for
the benefit of the Employee; and (iii) if the Employee and/or his spouse or
eligible dependents elect continuation of medical and/or dental benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company will pay the full premium cost of such participation for
a period of twenty-nine (29) months following the date of

4



--------------------------------------------------------------------------------



 



such termination or until the Employee or his spouse or dependents cease to be
eligible for participation under COBRA, whichever is shorter. Except as
specifically set forth in this Section 7.1, or to the extent provided under any
Company-provided disability benefits policy, the Company shall have no other
liability or obligation to the Employee for compensation or benefits by reason
of such termination.

  7.1.3.   For purposes of this Section 7.1, “Disability” shall mean a physical
or mental condition that entitles the Employee to benefits under the Company’s
long-term disability policy which covers the Employee, if any, or, in the
absence of coverage under any such policy, a disability which prevents the
Employee from performing his duties, with or without a reasonable accommodation,
under this Agreement for forty-five (45) calendar days during any period of 180
calendar days. The Company will notify the Employee of commencement of the
disability period, which period cannot commence more than fourteen (14) calendar
days prior to the date of the notice. The determination of whether the Employee
has a Disability will be made by the Board. Any dispute as to whether the
Employee is or was prevented from performing his duties under this Agreement
because of a physical or mental disability or incapacitation, whether his
disability or incapacity has ceased or whether he is able to resume his duties
under this Agreement shall be finally and conclusively decided by a licensed
physician chosen by the Company, and any such determination by the physician
shall be conclusive and binding on the parties hereto. The Employee must submit
to all tests and examinations and provide all information as requested by the
physician.

  7.2.   Termination by Death. Employee’s employment shall automatically be
terminated on his death. Employee’s executors, legal representatives or
administrators shall receive any accrued and unpaid Base Salary and Annual Bonus
through the date of the Employee’s death (and reimbursement for expenses, in
accordance with Section 4.3, incurred prior to the Employee’s death). Employee’s
estate shall also be paid, for a period of one (1) year following the date of
the Employee’s death, Employee’s Base Salary at of his death, in accordance with
normal payroll practices. The Company may reduce or eliminate such payments to
the extent that the Employee’s estate (or a beneficiary designated by the
Employee) is paid such amounts due from a life insurance policy purchased for
the benefit of the Employee by the Company. In addition, if the Employee’s
spouse and/or eligible dependents elect continuation of medical and/or dental
benefits under COBRA, the Company will pay the full premium cost of such
participation for a period of twenty-four (24) months following the date of the
Employee’s death or until the Employee’s spouse or dependents cease to be
eligible for participation under COBRA, whichever is shorter. Except as
specifically set forth in this Section 7.2, or to the extent provided under any
Company-provided life insurance policy, the Company shall have no other
liability or obligation hereunder to the Employee’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him by reason of the Employee’s death.     7.3.   Termination
by the Employee Without Good Reason. Upon thirty (30) days’ prior written notice
to the Board, the Employee may terminate his employment with the Company without
Good Reason (as defined below) and for a reason other than those

5



--------------------------------------------------------------------------------



 



identified in Section 7.1 or Section 7.2 of this Agreement. In the event of a
termination of the Employee’s employment pursuant to this Section 7.3, the
Employee shall be entitled to receive any accrued and unpaid Base Salary and
Annual Bonus through the date of such termination (and reimbursement for
expenses, in accordance with Section 4.3, incurred prior to such date). All
other Base Salary and Annual Bonus shall cease at the effective date of such
termination. Except as specifically set forth in this Section 7.3, the Company
shall have no other liability or obligation hereunder by reason of such
termination.

  7.4.   Termination By the Company for Cause.

  7.4.1.   Upon written notice to the Employee from the Board or an appropriate
officer of the Company designated by the Board, the Company may terminate the
Employee’s employment at any time for Cause as defined in Section 7.4.3 of this
Agreement.     7.4.2.   In the event of a termination of the Employee’s
employment pursuant to Section 7.4.1, the Employee shall be entitled to receive
accrued and unpaid Base Salary and Annual Bonus through the date of such
termination (and reimbursement for expenses, in accordance with Section 4.3,
incurred prior to the termination of employment). All other Base Salary and
Annual Bonus shall cease at the effective date of such termination. Except as
specifically set forth in this Section 7.4, the Company shall have no other
liability or obligation hereunder by reason of such termination.     7.4.3.  
For purposes of this Agreement, “Cause” shall mean as determined by the Board in
good faith: (i) commission by Employee of any act of fraud or any act of
misappropriation or personal dishonesty relating to or involving the Company in
any way; (ii) the Employee’s willful failure, neglect or refusal to perform, or
gross negligence in the performance of, his material duties and responsibilities
or any express direction of the Company (other than the failure, neglect or
refusal to perform an unlawful act), or any violation of any rule, regulation,
policy or plan established by the Company from time-to-time regarding the
conduct of its employees and/or its business, if such violation is not remedied
by the Employee within ten (10) days of receiving notice of such violation from
the Company; (iii) Employee’s violation of any obligation of this Agreement that
is not remedied by the Employee within ten (10) days after receiving notice of
such violation from the Company; or (iv) Employee’s arrest for, conviction of or
plea of nolo contendere to a crime constituting a felony.     7.4.4.   The
Employee shall not, under any circumstances, be deemed to have been terminated
for Cause unless and until there shall have been delivered to him a copy of a
Board resolution (the “Board Resolution”) duly adopted by the affirmative vote
of not less than fifty one percent (51%) of the Board at a meeting of the Board
held for that purpose. Any such Board Resolution, which in the event of an
alleged termination for Cause under Sections 7.4.3 (ii) and (iii) hereof shall
be dated no sooner than ten (10) days after such notice has been deemed to have
been given to the Employee and the Employee shall have had an opportunity,
together with

6



--------------------------------------------------------------------------------



 



counsel, to be heard before the Board, shall find that in the good faith opinion
of the Board, the Employee was guilty of conduct constituting Cause and
specifying the particulars thereof in detail.

  7.5.   Termination by the Company Without Cause.

  7.5.1.   Upon written notice to the Employee from the Board or an appropriate
officer of the Company designated by the Board, the Company may terminate the
Employee’s employment at any time without Cause.     7.5.2.   In the event of a
termination of the Employee’s employment pursuant to Section 7.5.1: (i) the
Company will pay to Employee any earned but unpaid Base Salary through the date
of such termination; (ii) the Company will reimburse the Employee’s unreimbursed
business expenses pursuant to Section 4.3 for all expenses incurred in the
performance of his duties prior to the date of such termination; (iii) the
Company will pay to Employee any earned and accrued but unpaid Annual Bonus as
of the date of such termination; (iv) commencing on the day immediately
following “the date of such termination, the Company will continue to pay to the
Employee his then current Base Salary until the expiration of the later of:
(a) the second anniversary of the Effective Date, or (b) the twelve (12) month
period following such date of termination without Cause; provided, however, that
if Employee is terminated without Cause following a Change in Control (as
defined below), the Company will continue to pay to Employee his then current
Base Salary until the expiration of the later of: (a) the second anniversary of
the Effective Date, or (b) the twenty-four (24) month period following such date
of termination, which amount shall be paid as a lump sum within thirty (30) days
after the date of termination, or, at the Company’s election, in accordance with
the Company’s payroll practices in effect from time-to-time. Except as
specifically set forth in this Section 7.5, the Company shall have no other
liability or obligation hereunder by reason of such termination.     7.5.3.  
Notwithstanding any other provision in this Agreement to the contrary, Employee
hereby agrees and acknowledges that he will not be entitled to and the Company
shall have no obligation to pay or provide any amount or benefit provided under
Section 7.5 of this Agreement unless Employee executes and delivers to the
Company and does not revoke a release satisfactory to the Company in a manner
consistent with the requirements of the Age Discrimination in Employment Act.

  7.6.   Termination by the Employee for Good Reason.

  7.6.1.   The Employee may terminate the Employee’s employment at any time for
Good Reason (as hereinafter defined), upon written notice from the Employee to
the Company in connection with his resignation for Good Reason setting forth the
effective date of termination (which shall not be less than thirty (30) business
days from the date such notice is given).

7



--------------------------------------------------------------------------------



 



  7.6.2.   In the event of a termination of the Employee’s employment for Good
Reason pursuant to Section 7.6.1: (i) the Company will pay to Employee any
earned but unpaid Base Salary through the date of such termination; (ii) the
Company will reimburse the Employee’s unreimbursed business expenses pursuant to
Section 4.3 for all expenses incurred in the performance of his duties prior to
the date of such termination; (iii) the Company will pay to Employee any earned
and accrued but unpaid Annual Bonus as of the date of such termination;
(iv) commencing on the day immediately following the date of such termination,
the Company will continue to pay to the Employee his then current Base Salary
until the expiration of the later of: (a) the second anniversary of the
Effective Date, or (b) the twelve (12) month period following such date of
termination for Good Reason; provided, however, that if Employee terminates his
employment for Good Reason following a Change in Control, the Company will pay
to Employee his then current Base Salary until the expiration of the later of:
(a) the second anniversary of the Effective Date, or (b) the eighteen (18) month
period following such date of termination, which amount shall be paid as a lump
sum within thirty (30) days after the date of termination, or, at the Company’s
election, in accordance with the Company’s payroll practices in effect from
time-to-time. Except as specifically set forth in this Section 7.6, the Company
shall have no other liability or obligation hereunder by reason of such
termination.

  7.6.3.   Notwithstanding any other provision in this Agreement to the
contrary, Employee hereby agrees and acknowledges that he will not be entitled
to and the Company shall have no obligation to pay or provide any amount or
benefit provided under Section 7.6 of this Agreement unless Employee executes
and delivers to the Company and does not revoke a release satisfactory to the
Company in a manner consistent with the requirements of the Age Discrimination
in Employment Act.     7.6.4.   For purposes of this Agreement, “Good Reason”
shall mean, as determined by the Company, the first occurrence of either:
(i) any material alteration by the Company of Employee’s positions, functions,
duties or responsibilities that is not remedied by the Company within ten
(10) days after receiving notice of such material alteration from Employee,
including any change that (a) alters Employee’s reporting responsibility or
(b) causes Employee’s Position with the Company to become of materially less
importance than the applicable positions; (ii) a material decrease in Employee’s
Base Salary that has not been agreed to by the Employee; or (iii) failure of the
Company to perform any of its material obligations under this Agreement that are
not remedied by the Company within ten (10) days after receiving notice of such
failure to perform from Employee; provided, however, that Employee’s consent to
any event which would otherwise constitute “Good Reason” shall be conclusively
presumed if Employee does not exercise his rights hereunder within ninety
(90) days of the event.     7.6.5.   For purposes of this Agreement, “Change in
Control” means: (i) the sale, transfer, assignment or other disposition
(including by merger or consolidation, but excluding any sales by stockholders
made as part of an underwritten public offering of the common stock of the
Company) by stockholders of the Company, in one transaction or a series of
related transactions, of more than fifty percent (50%) of the

8



--------------------------------------------------------------------------------



 



voting power represented by the then outstanding capital stock of the Company to
one or more Persons (other than to Employee or a “group” (as that term is
defined under the Securities Exchange Act of 1934) in which Employee is a
member); (ii) the sale of substantially all the assets of the Company (other
than a transfer of financial assets made in the ordinary course of business for
the purpose of securitization); or (iii) the liquidation or dissolution of the
Company.

8.   Parachute Payments. Payments under this Agreement shall be made without
regard to whether the deductibility of such payments (or any other payments)
would be limited or precluded by Section 280G of the Internal Revenue Code of
1986 (the “Code”) and without regard to whether such payments would subject the
Employee to the federal excise tax levied on certain “excess parachute payments”
under Section 4999 of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by the limitation or elimination
of any amount payable under this Agreement, then the amount payable under this
Agreement will be reduced to the extent necessary to maximize the Total
After-Tax Payments. The determination of whether and to what extent payments
under this Agreement are required to be reduced in accordance with the preceding
sentence will be made at the Company’s expense by an independent, certified
public accountant selected by the Employee and reasonably acceptable to the
Company. In the event of any underpayment or overpayment under this Agreement
(as determined after the application of this Section 8), the amount of such
underpayment or overpayment will be immediately paid by the Company to the
Employee or refunded by the Employee to the Company, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Agreement, “Total After-Tax Payments” means the
total of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of Employee (whether made hereunder or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code).   9.  
Representations. The Employee represents and warrants to the Company that:

  9.1.   there are no restrictions, agreements or understandings whatsoever to
which the Employee is a party which would prevent or make unlawful the
Employee’s execution of this Agreement or the Employee’s employment hereunder,
or which is or would be inconsistent or in conflict with this Agreement or the
Employee’s employment hereunder, or would prevent, limit or impair in any way
the performance by the Employee of his obligations hereunder; and     9.2.   the
Employee’s execution of this Agreement and the Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which the Employee is a party or by which the Employee is bound.

10.   Survival of Provisions. The provisions of this Agreement set forth in
Sections 5 through 8 and 10 through 18 hereof shall survive the termination of
the Employee’s employment hereunder.   11.   Successors and Assigns. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Employee and their respective successors, executors, administrators,

9



--------------------------------------------------------------------------------



 



heirs and/or permitted assigns; provided, however, that neither the Employee nor
the Company may make any assignments of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party hereto, except that, without such consent, the Company may assign this
Agreement to an Affiliate or any successor to all or substantially all of its
assets and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise, provided that such successor assumes in
writing all of the obligations of the Company under this Agreement, subject,
however, to the Employee’s rights as to termination as provided in Section 7
hereof.

12.   Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt requested, addressed as follows:

If to Employee:
Jack Weinstein
                                                            
                                                            
If to the Company:
Catalyst Pharmaceutical Partners, Inc.
220 Miracle Mile, Suite 234
Coral Gables, Florida 33134
Attn: Chief Executive Officer
With a copy to:
Philip B. Schwartz, Esq.
Akerman Senterfitt
One Southeast Third Avenue
Miami, Florida 33131
or to such other address as either party may from time-to-time duly specify by
notice given to the other party in the manner specified above.

13.   Waiver of Personal Liability. To the extent permitted by applicable law.
Employee hereby acknowledges and agrees that he shall have recourse only to the
Company (and its successors-in-interest) with respect to any claims he may have
for compensation or benefits arising in connection with his employment, whether
or not under this Agreement or under any other plan, program, or arrangement,
including, but not limited to, any agreements related to the grant or exercise
of equity options or other equity rights in the Company. To the extent permitted
by applicable law, the Employee hereby waives any such claims for compensation,
benefits and equity rights against officers, directors, managers, members,
stockholders, or other representatives in their personal or separate capacities.

10



--------------------------------------------------------------------------------



 



14.   Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature between the parties hereto relating to the
employment of the Employee with the Company. This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

15.   Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.

16.   Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida, without regard to its rules on
conflict of laws.

17.   Invalidity. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity of any other provision of this Agreement, and such provision(s)
shall be deemed modified to the extent necessary to make it enforceable.

18.   Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

19.   Legal Fees; Limitations. If an action at law or in equity is necessary to
enforce or interpret the terms of this Agreement and the Employee is the
prevailing party, he shall be entitled to recover, in addition to any other
relief, all reasonable attorney’s fees, costs and disbursements. In the event
that the provisions of Sections 5 or 6 hereof should ever be adjudicated to
exceed the time, geographic, or other limitations permitted by applicable law in
any applicable jurisdiction, then such provisions shall be deemed reformed in
such jurisdiction to the maximum time, geographic, or other limitations
permitted by applicable law.

20.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

[Signatures on Following Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
made this 13th day of November, 2006.

            EMPLOYEE
      /s/ Jack Weinstein      Jack Weinstein                CATALYST
PHARMACEUTICAL
PARTNERS, INC.
      By:   /s/ Patrick J. McEnany        Patrick J. McEnany        President
and Chief Executive Officer     

12